 In the Matter of NORTH AMERICAN AVIATION, INC.andUNITED AuTo-MOBILE,AIRCRAFT AND AGRICUIIFURAL IMPLEMENTWORKERS OFAMERICA, LOCAL 887, C. I. O.Case No. C-2198.Decided September 29, 1942Jurisdiction:aircraft and aircraft parts and accessories manufacturing industry.UnfairLabor Practices-Collective Bargaining:union's majority established by prior Board certification-refusal to bargain by: issuance of notice describing individualgrievance pro-cedure and establishment of said procedure ; right of employer to set up pro-cedure for settlement of individual grievancesheldnot to be implied in theproviso to Section 9 (a) of the Act, and establishment thereof by employer,without consultation with collective bargaining representative of its employees,when a grievance procedure had been established by agreement between theemployer and said representative,heldto constitute refusal to deal exclusivelywith said representative and interference with right of employees to bargaincollectively through representatives of their own choosing.Remedial Orders:employer ordered to cease and desist from unfair labor prac-tices ; to bargain on request with the union as the exclusive representativeof its employees in the appropriate unit ; and to inform its employees in writingthat its notice setting up individual grievance procedure is null and void andthat no effect will be given to said procedure.Unit Appropriate for Collective Bargaining:the production, inspection, time-keeping, production control, storekeeping, and maintenance employees at therespondent's Inglewood plant, including group and working leadmen, but ex-cluding office workers, employees of the engineering department, welders, plantpolice, supervisory, officials who have the right to hire and discharge, and allother supervisory employees including and above the rank of assistantforemen.Mr. John Paul Jennings,for the Board.Gibson, Dunn, c Crutcher,byMr. J. Stuart NearyandMr. J. H.Peckham,of Los Angeles, Calif., for the respondent.'GallagherCCTVirin,byMr. Victor Kaplan,of Los Angeles, Calif.,for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by United Automobile, Air-craft and Agricultural Implement Workers of America, Local 887,44 N. L R B., No. 113.-604 iNORTH AMERICAN AVIATION, INC.605C. I. 0., herein called the Union, the National Labor Relations.Bowrd,herein called the Board, by the Regional Director for the Twenty-first Region (Los Angeles, California), issued its complaint datedApril 15, 1942, against North American Aviation, Inc.,' Inglewood,California, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (5) and Section2 (6) and '(7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent and the Union:With respect to the unfair labor-practices, the complaint alleged, insubstance: (1) that on or about August 12, 1941, at a time when thereexisted, between the respondent and the Union, a collective bargain-ing agreement recognizing the Union as the exclusive bargainingrepresentative of the respondent's employees in a unit previouslyfound by the Board to be appropriate and providing a procedurefor the settlement and adjustment of disputes arising between therespondent and such employees, the respondent distributed to all theemployees in the 'appropriate unit, without consultation with theUnion and without its knowledge, and since August 12; 1941, has givento all, new 'employees, copies of a notice establishing unilaterally aprocedure for the adjustment of disputes or grievances arising be-tween the respondent and its employees; (2) that the procedure thusunilaterally established by the respondent provided that grievanceswould, be handled directly with the employees involved and withoutthe knowledge, consent or participation of the Union; (3) that, by theissuance of the notice and the establishment of this procedure, therespondent has refused and is refusing to bargain collectively withthe Union as the exclusive representative of its employees; and (4)that, by the issuance of the notice and the establishment of this pro-cedure, the respondent has interfered with, restrained, and coerced its-employees in the exercise of the rights guaranteed in Section, 7 ofthe Act.- - - -Pursuant to.notice, a hearing was held at Los Angeles, California,on April 27, 1942, before C. W. Whittemore, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board, the respondent,and the Union, were represented at and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing. upon the issues was afforded allparties.`At the opening of the hearing the respondent filed its answer, inwhich it admitted having engaged in the acts alleged, but denied thatsaid acts constituted unfair labor practices within the meaning of theAct.As an affirmative defense ,the answer alleged, in substance, that 606DECISIONS OE NATIONAL LABOR RELATIONS BOARDunder the contract between the respondent and the Union it was agreedthat any individual employee or group of employees should have theright at any time to present grievances to the respondent.Also at the,opening of the hearing, the respondent moved that the complaint bedismissed forthwith, on the ground that the acts alleged in the com-plaint could not lead or tend to lead to labor disputes burdening orobstructing commerce or the free flow of commerce, because the con-tract between the respondent and the Union provides that disputesshall be arbitrated and that there shall therefore be no strikes orlockouts during the term of the contract.The motion was deniedby the Trial Examiner.At the close' of the hearing, he reservedruling upon a renewal of the same motion, which he thereafter deniedin his Intermediate -Report.'During the hearing the respondentoffered to prove that only 2 grievances had been handled under thegrievance procedure outlined in its notice of August 12, 1941, and thatover 800 had been handled` under the contract procedure.It also.offered to prove that, after the filing of the original charge by the-.Union, and after consultation by the` respondent with the RegionalDirector, a substitute notice was prepared for distribution, but thatitwas not distributed because of the issuance of the complaint herein.'Both offers of proof were rejected by the Trial Examiner.3 ^ Duringthe course of the hearing, the Trial Examiner made rulings on othermotions and on the admissibility of evidence.The Board has re-'viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.At the close'of the hearing, counsel for the Board, the respondent, and the UnionBriefs,were thereafter filed with him by the respondent and the Union.Thereafter, the Trial Examiner filed his Intermediate Report, datedMay 20, 1942, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within'the meaning of Section 8ISince Section 10 (a) of the Act provides that the power of the Board to preventunfair labor practices affecting commerce "shall be exclusive and shall not be affected byany other means of adjustment or prevention that has been or may be established byagreement, code,law, or otherwise,"it is-clear that the contract'sarbitration provisiondoes not deprive the Board of jurisdiction it would otherwise haveCf.Newark-MorningfLedger Co.,120 F(2d) ,26G.(C C A. 3)_The no-strike,no-lock-outprovision in the contract is, of course, designed to keep disputes between the parties fiom3interrupting the respondent's operations and thereby burdening or obstructing commerce,but it constitutes no guarantee that such interruptions will not occur.Furthermore, alabor organization's agreement not to strike cannot be regarded as precluding the Boardfrom proceeding under the Act to prevent unfair labor practices; the very purpose of theAct isto remove unfair labor practices before they,result in labor disputes affectingcomnmeice.2The respondent admitted that the Union had not been consulted about the proposed'substitute notice.^.e.The Board accepts as true the facts which the respondent offered to prove 'Assumingtheir truth,they do not affect the Board's decision as'hereinafter set forth. NORTH AMERICAN AVIATION, INC.607(1) and (5) and Section 2 (6) and (7) of the Act, and recommendedthat the respondent cease and desist therefrom and take certain-affirma-tive' action designed to effectuate the policies of the Act.Excep-tions to the Intermediate Report were filed by the respondent on June22, 1942.The respondent and the Union filed briefs on June 29, 1942,and supplemental briefs on July 13, 1942; and on July 23, 1942, therespondent filed a reply to the Union's supplemental brief.Upon request of the parties and pursuant to notice, a hearing wasduly held before the Board in Washington, D. C., on July 14, 1942,for the purpose of oral argument. The respondent and the Union wererepresented by counsel and participated in the hearing.The Board has considered the exceptions and briefs filed by theparties and, insofar as the exceptions are inconsistent with the findings,conclusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE RESPONDENTNorth American Aviation, Inc., is a Delaware corporation havingits principal office and place of business at Inglewood, County of LosAngeles, California, where it owns and operates a plant for the manu-facture of aircraft and aircraft parts and accessories.During 1941 therespondent purchased raw materials valued at more than $17,000,000.Of this total, raw materials valued at more than $15,300,000were transported to the Inglewood plant from points outside the Stateof California.During the same period the respondent sold aircraftand aircraft parts and accessories-produced, by it for a sum in, excessof $69,500,000.Of this total, products selling for more than $62,-550,000 were transported from its Inglewood plant to States other thanCalifornia, and to foreign countries.The respondent concedes that its operations affect commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workersof America',_L-deal 887, is a lal'ororganization affiliated with the Con-gress of Industrial Organizations, admitting to membership employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. The appropriate unit and the majority status of the UnionElection in which it found that the respondent's, production, inspec- 608DECISIONSOF NATIONALLABOR RELATIONS BOARDtion, timekeeping, production control, storekeeping, and maintenanceemployees, with certain specified inclusions and exclusions, constitutedan appropriate bargaining unit; and'on April 14, 1941, the Boardcertified International Union, United Automobile Workers of Amer-ica, Local 683, C.- I. 0., Aircraft Division, as the exclusive bargainingrepresentative of all such employees.4On July 18, 1941, the respond-ent and Local 683 entered into a collective bargaining agreement, bythe terms of which the respondent recognized Local 683 as the exclu-sive collective bargaining representative of all employees in the ap-propriate unit. ' Thereafter the Union, a local of the. same parentorganization, became the successor to Local 683.5Since then, therespondent has recognized the Union as the bargaining representativeof its employees in the unit found appropriate by the Board.Neitherthe appropriateness of that unit nor the representative status of theUnion is contested in the present proceeding.We therefore find, as we did in the prior representation proceed-ing, that the production, inspection, timekeeping, production control,storekeeping, and maintenance employees at the respondent's Ingle-wood plant, including-group and working leadmen, but-excluding officeworkers, employees of the engineering department, welders, plantpolice, supervisors, officials who have the right to hire and discharge,and all other supervisory employees including and above the rank ofassistant foremen, constitute a, unit appropriate for the purposes ofcollective bargaining, and that said unit insures to employees of therespondent the full benefit of their right to self-organization and,collective bargaining and otherwise effectuates the policies of the Act.We further find that, at all times since April 14, 1941, the Union hasbeen, and that. it now is, the exclusive representative -of all the em-ployees 'in said unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.B. The respondent's grievance procedureArticle V of the contract between the respondent and the Unionreads, in part, as follows:Grievance Procedure`(1) .In the event of any dispute arising'iegarding the interpreta-tion or application of any of the terms of this agreement or any other4Matter of North American Ai,iation, Inc,hiidInternational Union, United AutomobileWorkers of America, Local683,0 I 0 , 29 N. L. R B. 148 and 30 N L R B. 1196Local 683 admitted to membership employees of aircraft companies other than therespondent, as well as employees of the respondent ; membership in the Union isrestricted to employees of the respondentFor the purposes, of this decision the -twolocals are'considered as a single organization and are both hereinafter referred to as theUnion. . NORTH AMERICAN AVIATION, INC."609request or grievance there shall be no stoppage of- work by any em-ployee, and all such matters shall be adjusted according to the follow-ing procedure:(a)Between the aggrieved employee and his foreman or with hisrepresentative and his foreman.(b)Between the district steward and the factory manager or hisauthorized representative..(c)Between the plant grievance committee of the shift. and theworks manager or his authorized representative on that shift.Other subdivisions of the same article relate to various details ofthe procedure, including a provision for appeal to the general man-ager or his authorized representative in any case not satisfactorily"adjusted by the plant grievance committee on the shift on whichthe grievance arose and the management's representative 'on' thatshift.Subdivision"' (10)," the last 'subdivision of tl e rticle, readsas follows :(10)No provision of this Article shall be interpreted to pre-vent any employees or group of employees from presenting griev-ances to the management in accordance with the _^_provisions ofSection 9 (a) of the National Labor Relations Act .PArticle VI of the contract makes provision for the arbitration ofgrievances or disputes with respect to the interpretation or applica-tion of any of the terms of the -agreement not satisfactorily settledunder the grievance procedure.On August 12, -1941, less than a month after the signing, of theagreement with the Union,'the respondent distributed to each of itsemployees in the unit covered by the contract, and since August 12it-has given to each new employee, a. copy, of, the agreement andalso a copy of the following notice:,INFORMATION FOR EMPLOYEESGRIEVANCE PROCEDUREIn accordance with the National Labor Relations Act and thepolicy' of North' American Aviation, Inc., every employee hastheprivilege of presenting his grievances directly to theManagement.In order that this procedure maybe known to employees, thefollowing steps are outlined:'6 Section 9 (a) of the Act piovides that- "Representatives designated of selected for thepurposes of collective bargaining by the majority of the employees in a unit appropriatefor such purposes,- shall be the exclusive representatives of all the employees in such unitfor the purposes of collective baigaining in respect to rates of pay, sages, hours ofemployment, or other conditions of employment:Provided,That any individual employeeor a group of employees shall have the right at any lime to present grievances to theiremployer "-''487498-42-vol. 44-39,.5 610DF,CISIONS OF, NATIONAL LABOR RELATIONS BOARD-1. -Employees must first, take up the matter with their Fore-man. If a satisfactory settlement is, not reached,the employeesmay request the presence-of a member of the Industrial RelationsDepartment who, will -help in attempting to adjust the matter.2. If the complaint is not adjusted satisfactorily,amemberof the Industrial: Relations Department will, arrange a; hearingwith the Works Manager or his representative.3.Should the decision of the Works Manager not be satis-factory to the employee,he,may, if he so desires,present a writtenappeal to the President of the Company..The Industrial"Rela-tions Department will assist ,the employee in arranging for thepresentation of his case.-and the employee so desires;thematter may be submitted" tooutside arbitration-in a,manner mutually acceptable to both theemployee andthe Company.The Industrial Relations Staff is available to all employees whomay desire information or assistance-with respect to their rightsor privileges under either company policy or collective bargaining.Employees desiring to contact'the Industrial Relations Depart-ment may call at the following hours Monday through Friday :First shift-At the conclusion of the shift.--Second shift-Before'the shift starts work.Third shift-Third shift employees shall ask their Foreman tomake arrangements for an appointment.Such matters will re--ceive prompt attention.,NORTHAMERICANAVIATION,INC.,,J.H.KINDELBERGER,President.This notice was distributed by the respondent without consultationwith, and without the prior knowledge of, the Union,and its distribu-tion has been continued despite the Union's protests.No similar noticehad ever been issued to its employees by the respondent prior to theexecution of its contract with the Union.At the hearing, the respondent's industrial relations director ad-mitted thatthe procedure described in the notice had been put intooperation.He also testified that the employees had not been notified.of any limitation on the nature or type of grievances that might besubmitted thereunder,and that "there would be no limitation ou dis-cussing with the employee what he might want to discuss.",C. ConclusionsThe issue is whether the respondent's unilateral establishment of aseparate procedure for the settlement of grievances presented by em-ployees individually, when there was a grievance procedure,' already NORTH.AMERICAN AVIATION, INC. '^61 L,established as- a result of collective bargaining between the, respondentand the exclusive representative of its employees, constitutes an unfairlabor practice within the meaning of the Act.'The respondent contends that a right on, its part to set up a. pro-cedure for the settlement of individual grievances is implied, in theproviso to Section 9.(a) of the Act, which states that "any individualemployee or a group of employees shall have the right at any time topresent grievances to their employer."We do not agree.Except in-sofar- as_ the proviso impliedly leaves an employer free, even after an}exclusive representative of his employees has been duly designated, toreceive and act upon grievances individually presented by employees;it does not purport to confer any rights on employers. It merely pre-serves for employees the right to-present grievances individually tqtheir employer, despite their designation of a collective bargainingrepresentative.Article V, subdivision (10), of the contract betweenthe respondent and the Union did no more.There is no distinct cleavage between collective bargaining and thesettlement of grievances, whether individual or group.Grievancesand grievance procedure are normal and proper subjects of collectivebargaining.,Indeed, if that were not so, the, proviso to Section 9 (a),of the Act would not have been necessary.The respondent, itself, has.recognized that it' 'is so, by negotiating with the Union regarding agrievance procedure and by providing in its contract with the Union,for, such'a procedure.The respondent thereby obligated itself to fol-low the procedure thus established.By the same token, the contract,.including its provisions for a grievance procedure, is binding` upon allthe respondent's employees in the appropriate unit, since the Union innegotiating and entering into the contract was, under the Act, repre-senting all of them.This does not, of course, restrict,their right topresent grievances individually, in accordance with the proviso toSection 9 (a) of the Act.In short, the establishment of a grievance procedure is a matter .ofcollective,bar' "ining and, when a grievance procedure has been estab-lished by agreement between the employer and the collective .bargain=ing representative, it is binding on both the employer-and all employeesin the appropriate unit.Consequently, the respondent's establishment'SeeMatter of Cities Service Oil CompanyandNational Maiitime Union of Ameitea,C I0, 25 N L R.B. 36, 44; enf'g in part,NL. RB. V. CitiesServiceOilCo., 122 F-(2d) 149 (C. C. A 2),'in which we held that, "since grie\ances concern 'conditions of work'within the meaning of Section 9(a) of the Act, they are proper subjects for collectivebargaining"See alsoMatter of Mooresville Cotton MillsandLocal No.12?1,United TextileTVoikeis of America,2 N L R B 952, enf'g as mod , 110 F. (2d) 179 , (C. C A 4)Matter of Wallace Manufacturing Company, IncandLocal No2237,Unitiid Textile TVorkcisof America, 2 NL R B 1081, enf'g, 95 F (2d) 818 (C C A 4);Matter of Corn Products 'Refining CompanyandUnited Cannery, Agi icultural,Packing,oad Allied Workers of Amer maLocal 169,22 N L ill B 824;Matter of The New York Times Company, a CoiporatioriandNewspaper Guild of New York,26 N L.R B 1094. 612.DECISIONSOF NATIONAL LABOR"RELATIONS BOARDof anothergrievance procedure, without consultationwith the bargain-ing representative of its employees, constitutes both a refusal to dealexclusively with that representative and an interference- with, the rightof the employees to bargain collectively through representatives 'oftheir own choosing.Moreover, a collective contract is not complete as originally negoti-ated, nor is the process of collective bargaining complete uponthe exe-cution of a contract.After a -contract has 'been negotiated andexecuted, it is continuously modified and,sup'plelnented by interpreta=tion"s and precedents made-by employer and employees'from day to dayin the course of their operations under the contract.This interpreta=tionrof the contract, no less than its negotiation, constitutes an integralpart of the collective bargaining process.8tract ordinarily arise as grievances, and are therefore settled throughthe grievance procedure.But, whether grievances are presented tothe employer and are handled by the collective bargaining representa-tive-or by individual employees or groups of, employees, they must' besettled in accordance with the previsions and interpretation of the con-tract between' the employer and the exclusive bargaining representativeby which the terms of employment of all the employees are established.9-Similarly, while employees have the right under Section 9 (a) ofthe Act to present grievances individually, such grievances must bedisposed of 'in accordance with the contract provisions and all theprecedents and interpretations" established by the method nmtuallyagreed on by the employer and the exclusive representative of hisemployees.Any other disposition of grievances would constitute andencourage'ihdividual bargaining, pursuant to which, in settling anindividual grievance, an employer might vary a substantive provisionof his agreement with the exclusive bargaining representative.Suchindividual bargaining would undermine the entire process of collectivesThe written contractisa geneialconstitutionupon which a bodyof industrial lawis, 'builtTherules and iegulations firstset forth in the 'contract are elaborated andchanged fromday to day in the settlementof grievancesand the inteipietation of thecontractGiadually they evolveinto a body of industrial common law, developed in ademocratic manner"'Clinton'S ' Golden and Harold J Ruttenberg,The Dynamics of Indus-trial Demon acy, p. 4°"Collectisebargaining is the process whereby representatives of a union meetwith anemployei or representativesof an employers' associationto fix theterms of employmentfor a certain period of timeBut it includesmore than the cication of anagreement . . .It involvesalso theenforccnri -ntandinterpretationof the agreementthroughout the'months of its duration"Cairoll R Daugherty,LaborProblems zn American Industry,1938 (Revised Edition),p 450 See alsoN LP. Bv.,SandsMfg,Co ,306 U S 332, in-which the Supreme Court said:"The legislatile history of the Act goesfar toindicatethat thepurposeof the statute was to compel employersto, bargaincollectivelywith theiremployeesto theend, that employmentcontractsbinding onbothparties should be made.But we asstimethat the Actimposes, upon theemployer the further obligation to meetand bargain with his employees'representativesrespecting, proposedchanges of an existing,contract and also to discuss with them,tbe true interpretation if there is,any doubt as to,itsmeaning." NORTH"AMERICANAVIATION, - INC:'613bargaining, contrary to the basic- policy of the. Act to encourage "I'thepractice and procedure of,collective bargaining.".In the present case, the respondent's employees, prior to the issuanceof the notice of, August 12, 1941, had not only selected a collectivebargaining representative, but through that representative had agreedon .a procedure for settling grievances, specifically including disputesarising "regarding the interpretation or application of any of theterms",of the agreement.By its notice, however; the respondent es-tablished a second procedure, which in its operation would necessarilyinvolve interpretation of the contract by the employer dealing withindividual employees or by an arbitrator agreed on by, the employerand the employee involved.This procedure was referred to as the"company policy," thus implicitly expressing the respondent's prefer-,ence for it and inviting the employees to use it rather than the contractprocedure. 'Moreover, as part of the procedure, the respondent desig-nated its industrial relations department to assist employees in pre-senting grievances acid in effect made that department their representa-tive, although the Act makes no provision for representation exceptby the exclusive representative.By the above conduct, the respondentclearly refused to deal exclusively with the Union and interfered withthe rights of its employees to 'self-organization and to bargain collec-tively through representatives of their own choosing.We find that the respondent, by the issuance of the notice of August12, 1941, and by the establishment of the grievance procedure describedtherein, refused and is refusing to bargain collectively with the Uiniorias the exclusive representative of its employees in an-appropriate unit.We further find that the respondent, by the'is"suance of said notice andthe establishment of 'said procedure, interfered with, restrained, andcoerced, and is interfering with, restraining, aiid coercing its, employeesin the exercise of the rights guaranteed in Section '7 of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set -forth in Section III,' above,occurring in connection with the operations of the respondent describedin Section'-I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative 'action which we find will- effectuate thepolicies of the Act. 614DECISIONS.''OF NATIONAL LABOR RELATIONS BOARD.We .have found that the respondent, by the issuance of the: notice,ofAugust 12, 1941, and-by-the establishment of 'the grievance pro-cedure described 'therein, has refused to bargain collectively with theUnion.,We shall therefore order the respondent to inform its em-ployees that the notice of August 12, 1941, is null and void and thatthe respond'ent*"will-give no effect,to the grievance- procedure therebyestablished:We .'shall also .ordei..the respondent, upon -request,'tobargain collectively 'with the Union as the exclusive representative ofits employees within the appropriate unit.Upon the basis ,of the foregoing findings'of fact and upon the entirerecord in the case, the, Board makes the, following :CONCLUSIONS OF LAW1.United Automobile, Aircraft and Agricultural Implement Work-meaning of Section 2.(5) of the Act.2:The production, inspection, timekeeping, production control,storekeeping, and ,maintenance employees at the respondent's Ingle-vvood.plant, including group and working leadmen, but excluding officeworkers, employees of the engineering department, welders, plantpolice, supervisors, officials, who have the right to hire and discharge,and all other supervisory employees including and above the rank ofassistant foremen,. constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.3.United Automobile,'Aircraft and Agricultural Implement Work-,ers of, America,. Local 887, C. I. 0., or its predecessor, InternationalAircraft Division, was on August 12, 1941, and at 'all times thereafterhas been the exclusive representative of all the employees in such unittion 9 (a) of the Act.4.By refusing on August 12, 1941, and at all times thereafter, tobargain collectively with United Automobile, Aircraft and. Agricul-,elusive representative' f its employees in the appropriate unit, therespondent has engaged in and is engaging in unfair labor practices;5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The, aforesaid. unfair labor practices,are unfair labor practicesthe Act. NORTH AMERICAN. AVIATION,-INC.' 615ORDER ,. _Upon the basis of the foregoing findings of fact and,conclusiuns oflaw,, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders= that the re-spondent,NorthAmericanAviation, Inc., Inglewood,California, andits officers,agents,successors,and assigns,shall:;y4.Cease and desist from:.(a)Refusing to bargain,collectivelywithUnited Automobile;Aircraft and- Agricultural ImplementWorkers,ofAmerica, Local887, C. I. O., as the exclusive representative of all production,inspec-tion, timekeeping,production control, storekeeping,and maintenanceemployees at the respondent's Inglewood plant, including group andworking leadmen, but excluding office workers, employees of the engi-neering department,welders, plant police, supervisors,officialswhohave the right to hire and discharge,and all other supervisory em-ployees including and above the rank of assistant foremen;(b)Distributing to its employees copies of its notice of August12, 1941,above described,or of any similar notice, and from givingeffect to the-grievance procedure thereby established ;(c)Engaging in any like or related acts or conduct interferingwith, restraining,or coercing its employees in the exercise of the rightto self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing.and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a),-Upon request, bargain collectivelywithUnited Automobile,Aircraft and Agricultural ImplementWorkers of America, Local887, C. I. 0., as the exclusive representative of all production, inspec-tion, timekeeping,production control,storekeeping,and maintenanceemployees at the respondent's Inglewood plant, including group andworking leadmen, but excluding office workers,employees of the engi-neering department,welders, plant police, supervisors, officials whohave the right to hire and discharge,and all other'supervisory em-ployees including and above the rank of assistant foremen, in respectto rates of pay, wages,hours of employment,and other conditionsof employment;(b) Inform in writing each of its employees who has been givena copy of the notice of August 12, 1941, that said notice is nulland void and that the respondent will give no effect to the grievanceprocedure described therein; 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post immediately in conspicuous places throughout its Ingle-wood plant, and maintain for a period of at least sixty (60) consecu-tive days from the date of posting, notices to its employees stating :(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1- (a), (b), and (c)of this Order; and (2) that the respondent will take the. affirmativeaction set forth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Twenty-first Regionin writing, within ten' (10) days from the'date of this Order, whatsteps it has taken to comply herewith.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Order.